UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 25, 2013 Commission File No. 000-16929 Soligenix, Inc. (Exact name of small business issuer as specified in its charter) DELAWARE 41-1505029 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 29 Emmons Drive, Suite C-10 Princeton, NJ (Address of principal executive offices) (Zip Code) (609) 538-8200 (Issuer’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 25, 2013, Soligenix, Inc. (the “Company”) consummated a public offering of an aggregate of 6,773,995 shares (the “Shares”) of common stock, par value $0.001 per share (“Common Stock”), together with five-year warrants (the “Warrants”) to purchase up to 5,080,500 shares of Common Stock.The Company received net proceeds, after payment of the placement agent’s fees and other offering expenses, of approximately $6.3 million. Investors in the offering consisted of institutional investors including, among others, an affiliated fund of Third Security, LLC ("Third Security"), a venture capital firm founded by R.J. Kirk, as well as three members of the Company’s Board of Directors.In connection with Third Security's investment in the Company, the Company intends to appoint a Third Security designee to the Company's Board of Directors. On June 26, 2013, the Company issued a press release announcing the consummation of the sale of the Shares and the Warrants.A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated June 26, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Soligenix, Inc. June 26, 2013 By: /s/ Christopher J. Schaber Christopher J. Schaber, PhD President and Chief Executive Officer (Principal Executive Officer) 3
